IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania             :
Ex Rel. Simeon Bozic,                    :
                   Appellant             :
                                         :
            v.                           :   No. 2760 C.D. 2015
                                         :
Superintendent, Robert Gilmore,          :
State Correctional Institution           :
Greene, Pennsylvania Department          :
of Corrections                           :


                                     ORDER



            NOW, January 23, 2017, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge